       Case 2:17-cr-00241-JCZ-JVM Document 170 Filed 04/03/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                       CRIMINAL ACTION
    VERSUS                                                         NO: 17-241
    IRVIN MAYFIELD                                                 SECTION: "A"
    RONALD MARKHAM


                                            ORDER

        On April 2, 2019, the undersigned granted defendants’ Motion for Permission to Travel

(Rec. Doc. # 167).

        Accordingly, IT IS ORDERED that this matter is REFERRED to the Criminal Duty

Magistrate Judge for review and perfection of the property bond.

        New Orleans, Louisiana, this 3rd day of April 2019.




                                                            JAY C. ZAINEY
                                                    UNITED STATES DISTRICT JUDGE
 

 

NEF: Magistrate Clerical
